
	

114 SRES 356 ATS: Recognizing January 2016 as National Mentoring Month.
U.S. Senate
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 356
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2016
			Mr. Isakson (for himself, Mr. Whitehouse, Mr. Booker, Mr. Brown, Mrs. Capito, Mr. Cassidy, Mr. Cornyn, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing January 2016 as National Mentoring Month.
	
	
 Whereas, in 2002, the Harvard T.H. Chan School of Public Health and MENTOR: the National Mentoring Partnership established National Mentoring Month;
 Whereas the goals of National Mentoring Month are— (1)to raise awareness of mentoring;
 (2)to recruit individuals to mentor; and
 (3)to encourage organizations to engage and integrate quality in mentoring into the efforts of the organizations;
 Whereas young people across the United States make everyday choices that lead up to the big decisions in life without the guidance and support on which many other people rely;
 Whereas a mentor is a caring, consistent presence who devotes time to a young person to help that young person—
 (1)discover personal strength; and (2)achieve the potential of that young person through a structured and trusting relationship;
 Whereas quality mentoring— (1)encourages positive choices;
 (2)promotes self-esteem; (3)supports academic achievement; and
 (4)introduces young people to new ideas; Whereas mentoring programs have shown to be effective in combating school violence and discipline problems, substance abuse, incarceration, and truancy;
 Whereas research shows that young people who were at risk for not completing high school but who had a mentor were, as compared to similarly situated young people without a mentor—
 (1)55 percent more likely to be enrolled in college; (2)81 percent more likely to report participating regularly in sports or extracurricular activities;
 (3)more than twice as likely to say they held a leadership position in a club or sports team; and
 (4)78 percent more likely to pay it forward by volunteering regularly in their communities;
 Whereas 90 percent of young people who were at risk for not completing high school but who had a mentor said they are now interested in becoming mentors themselves;
 Whereas youth development experts agree that mentoring encourages smart daily behaviors (such as finishing homework, having healthy social interactions, and saying no when it counts) that have a noticeable influence on the growth and success of a young person;
 Whereas mentors help young people set career goals and use the personal contacts of the mentors to help young people meet industry professionals and find jobs;
 Whereas all of the described benefits of mentors serve to link youth to economic and social opportunity while also strengthening the fiber of communities in the United States; and
 Whereas despite the described benefits, 9,000,000 young people in the United States feel isolated from meaningful connections with adults outside their homes, constituting a mentoring gap that demonstrates a need for collaboration and resources: Now, therefore, be it
		
	
 That the Senate— (1)recognizes January 2016 as National Mentoring Month;
 (2)recognizes the men and women who serve as staff and volunteers at quality mentoring programs and who help the young people of the United States find inner strength and reach their full potential;
 (3)acknowledges that mentoring is beneficial because mentoring encourages educational achievement, reduces juvenile delinquency, improves life outcomes, and strengthens communities;
 (4)promotes the establishment and expansion of quality mentoring programs across the United States to equip young people with the tools needed to lead healthy and productive lives; and
 (5)supports initiatives to close the mentoring gap that exists for the many young people in the United States without meaningful connections with adults outside their homes.
			
